DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/30/2020. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as  except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: bitrate presetter, output bitrate normalizer in claims 12, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1 and 12-15 recites the limitation for each time interval, normalising the output bitrate by calculating a corresponding normalised bitrate estimated for a predetermined nominal quantization parameter as a function of the output bitrate and the quantization parameter used during the respective time interval...” is vague and unclear.
Specifically, it is not clear what is meant by the wording "normalising a bitrate", nor by the wording "nominal quantization parameter.
Dependent claims 2-11 fall together accordingly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 20130202031, hereinafter Tripathi) in view of Wen et al. (US 20160301931, hereinafter Wen).  
Regarding Claim 1, Tripathi discloses a method of controlling output bitrate of a video encoder encoding a video sequence, the method comprising: 
setting an allowable average bitrate ([0019], controller provides the output bit-stream at a target bit-rate. For this, in addition to the target bit-rate, other input parameters such as reaction speed, maximum and minimum instantaneous bit-rate, minimum and maximum quantization parameter can be provided by a user as input...")
    PNG
    media_image1.png
    8
    4
    media_image1.png
    Greyscale
 
gathering encoding data by encoding video during a first time period and for each of a plurality of time intervals of the first time period, ([0072], Equation (18), the QP is updated during a period of time to converge to the set bitrate; the fact that the output bitrate is stored for the computation is considered to be obvious), 
for each time interval, normalising the output bitrate by calculating a corresponding normalised bitrate estimated for a predetermined nominal quantisation parameter as a function of the output bitrate and the quantisation parameter used during the respective time interval (updating of QP to let the bitrate converge to a set bitrate is disclosed in [0072] 72 and formula 18 where the QP is updated during a period of time to converge to the set bitrate), 
([0072], Equation (18))
calculating a new quantisation parameter based on a comparison of the average normalised bitrate and the allowable average bitrate ([0072], Equation (18), the QP is updated during a period of time to converge to the set bitrate; the fact that the output bitrate is stored for the computation is considered to be obvious), and 
encoding the video sequence using the new quantisation parameter during a second time period subsequent to the first time period (see figure 3 and 4a).
Tripathi does not explicitly disclose storing a respective output bitrate that was output during the time interval, and a quantisation parameter used for encoding during the respective time interval
Wen teaches from the same field of endeavor storing a respective output bitrate that was output during the time interval, and a quantisation parameter used for encoding during the respective time interval ([0099] FIG. 4, fast encoding process 414 that determines encoding parameter values 416 and are stored in the random access memory (RAM) 404a as well as non-volatile memory 404b, estimating initial encoding parameter value (502) and  full encoding process (510) as shown FIG. 5, [0100]) )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of storing a respective 

Regarding Claim 2, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi further discloses further comprising: comparing the average normalised bitrate to the allowable average bitrate, upon the average normalised bitrate being above the allowable average bitrate calculating a new quantisation parameter which is higher than the nominal quantisation parameter, and upon the average normalised bitrate being below or equal to the allowable average bitrate calculating a new quantisation parameter which is lower than or equal to the nominal quantisation parameter ( [0069], the quantization parameter step size (QSTEP) is modified from a value that was calculated based on bit-estimate. In general, more the value of QSTEP, less would be the chances of the buffer to underflow. In this way, the output bit-stream 210 from the CBR module 306 meets the criteria of bit-rate convergence as well as buffer compliancy ... ")
Regarding Claim 3, Tripathi in view of Wen discloses the method according to claim 2.	Tripathi discloses further comprising: upon the average normalised bitrate being above a maximum average bitrate, applying a maximum bitrate control, and upon the average normalised bitrate being below or equal to the maximum average bitrate, applying a variable bitrate control ([0072], once the controller selects the VBR module, the convergence period no longer remains finite as it only concentrates on the maximum instantaneous bit-rates and minimum instantaneous bit-rates)
Regarding Claim 4, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi discloses further wherein gathering encoding data further comprises: for each time interval, storing data on at least one known bitrate increasing disturbance factor ( [0072], OP is changed according to the visual quality (SNR) as disturbance factor)
Regarding Claim 5, Tripathi in view of Wen discloses the method according to claim 4.	Tripathi discloses  further  wherein the disturbance factor is a signal-to-noise ratio, SNR, of the video encoded during the respective time interval, the method further comprising: upon the SNR being below a first SNR threshold, offsetting the quantisation parameter used during the time interval by an SNR offset value, such that a lower quantisation parameter is used for the respective time interval in calculating the average normalised bitrate ( [0072], the OP is changed according to the visual quality (SNR and  higher bit-rate results in better visual quality, whereas a lower bit-rate results in a degraded visual quality": higher bitrate correspond to lower OP and vice versa, [0036]: the aspect of quality and the fact that SNR is used as a quality measure in video coding is well known in the art).
Regarding Claim 7, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi discloses  further  wherein the quantisation parameter, the nominal quantisation parameter, and the new quantisation parameter are each a representative quantisation parameter representative of one or more quantisation parameters ([0072], the quantisation parameter, the nominal quantisation parameter, and the new quantisation parameter are part of a set of QP and is obvious for any person skilled in the art and common practice in video coding).
Regarding Claim 8, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi discloses  further comprising during the second time period: gathering encoding data by encoding video during the second time period and for each of a plurality of time intervals of the second time period, on a first-in-first-out basis, storing a respective output bitrate that was output during the time interval, and a quantisation parameter used for encoding during the respective time interval ([0072], the fact that the QP and the relative bitrates are stored during the encoding process: this is a step (storing of values) that is obvious for any person skilled in the art of video coding when the quality (QP) has to be adapted to the bitrates (this generic step of adaptation of OP to various bitrates using LUT).
 Wen also discloses storing a respective output bitrate that was output during the time interval, and a quantisation parameter used for encoding during the respective time interval ([0099] FIG. 4, fast encoding process 414 that determines encoding parameter values 416 and are stored in the random access memory (RAM) 404a as well as non-volatile memory 404b, estimating initial encoding parameter value (502) and  full encoding process (510) as shown FIG. 5, [0100]).

Regarding Claim 9, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi further discloses wherein the method is repeated at a plurality time points, and wherein the first time period corresponds to a sliding time window which for each time point covers a time range of fixed duration before that time point ([0018], group-of-pictures (GOP) independent dynamic bit-rate controller (GI-DBRC) for transcoders and dynamically allocating bits to different types of picture frames wit adaptive coding is repeated at a plurality (of) time points).
Regarding Claim 10, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi further discloses wherein the normalised bitrate is calculated using a predetermined relation specifying how a change in quantisation parameter affects output bitrate ([0072], Equations 17 &18, the fact that the normalised bitrate/new QP are calculated using a predetermined relation specifying how a change in quantisation parameter affects output bitrate).
Regarding Claim 11, Tripathi in view of Wen discloses the method according to claim 1.	Tripathi further discloses wherein the new quantisation parameter is calculated using a predetermined relation specifying how a change in quantisation parameter affects output bitrate ([0072], Equations 17 &18, the fact that the normalised bitrate/new QP are calculated using a predetermined relation specifying how a change in quantisation parameter affects output bitrate).
Regarding Claims 12-15, Apparatus, computer program, a camera and video recorder claims 12-15 of using the corresponding method claimed in claims 1,  and  the rejections of which are incorporated herein for the same reasons of obviousness  as used above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 20130202031, hereinafter Tripathi) in view of Wen et al. (US 20160301931, hereinafter Wen) and Yokomizo (US 20170041608, hereinafter Yokomizo)

Regarding Claim 6, Tripathi in view of Wen discloses the method according to claim 4, but does not explicitly disclose wherein the disturbance factor is a pan/tilt/zoom, PTZ, movement during the respective time interval, the method further comprising: upon the PTZ movement being above a first PTZ threshold, offsetting the quantisation parameter used during the time interval by a PTZ offset value, such that a lower quantisation parameter is used for the respective time interval in calculating the average normalised bitrate. 
Yokomazi  teaches from the same field of endeavor wherein the disturbance factor is a pan/tilt/zoom, PTZ, movement during the respective time interval, the method further comprising: upon the PTZ movement being above a first PTZ threshold, offsetting the the fact that upon a PTZ movement, the QP is changed: this is disclosed in paragraph for adaptive coding for a system using control cameras and it discloses the case of changing the QP at the occurrence of PTZ operations; FIG. 13, Step 13, determines to execute the PTZ control  and  the system control unit  changes the quantization parameter of the specified region to a fixed value pre-stored in the storage unit).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of storing a respective output bitrate as taught by Yokomizo ([0062]) into the encoding and decoding system of Tripathi and Wen in order to provide rapid increase in bit rate that is caused by large deviation of a generated code amount from a target code amount can be prevented and the  occurrence of defects such as a frame loss can be prevented, and an image can be stably transmitted from the camera to the client apparatus (Yokomizo,[0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487